I concur in the majority opinion, except as to the disposition made in the opinion of the defendant's plea of privilege, and as to such plea I am of the opinion that the trial court's order sustaining said plea and transferring the cause to Potter county was the proper order to make, under the record presented here. I am of the opinion that Potter county, where the property was taken possession of, under the terms of the mortgage, would be the county where the property "is situated" under subdivision 12 of Article 1995. True the suit is not for the recovery of the property, under subdivision 10 of the article, but is a suit to foreclose the mortgage lien. The property was found in Potter county and possession of the property was taken in that county, and it seems to me that, under the mortgage itself and under law foreclosing the lien, the taking possession and the subsequent disposition of the property under the terms of the mortgage contemplates one continuous act in the county or place where the property is situated when possession is secured; otherwise possession might be secured under the terms of the mortgage and the property then taken to any county in the state and the foreclosure of the lien there had under the theory that the property is then and there situated.
For reasons stated, I enter my dissent.